DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 11-12, 14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al, US Patent Pub. 20110187640 A1, in view of Hirano, US Patent Pub. 20170095165 A1.
Re Claim 1, Jacobsen et al discloses a method of controlling a wireless earphone (para 0004: wireless headsets), comprising: acquiring a user gesture from a sensor (para 0004: wireless headsets with gestures used to control said headset operation implying that the headset includes gesture sensors via CPU with its associated memory as emphasized in para 0063), where the sensor is part of an earphone (para 0004: wireless headsets with gestures used to control said headset operation implying that the headset includes gesture sensors); and associating the user gesture with controlling a function of the earphone (para 0004: wireless headsets with gestures used to control said headset operation implying that the headset includes gesture sensors); but fails to disclose the sensor being bendable, where the earphone is configured to fit partially within a user’s ear canal, wherein the user gesture results from the user touching the bendable sensor or touching a cover on the bendable sensor. However, Hirano discloses an earphone device with sensors thereupon where the headphone device can be twist/bend adjusted to fit into a user’s ear canal (Hirano, para 0049: pinch turn of earphone with sensor). It would have been obvious to modify the Jacobsen et al such that its headphone could be earphones with pinch and turn adjustment capabilities for the purpose of enabling the ear device of Jacobsen et al to be able to be inserted comfortably into a user’s ear canal for optimum sound perception experience.
Re Claim 2, the combined teachings of Jacobsen et al and Hirano disclose the method according to claim 1, further comprising: receiving a voice control command prior to acquiring the user gesture; and controlling the function of the earphone by analyzing the voice control command and the user gesture (Jacobsen et al, para 0049: hand gestures and voice commands are both used to enact control).
Re Claim 3, the combined teachings of Jacobsen et al and Hirano disclose the method according to claim 2, but fails to disclose where the bendable sensor is within a rigid portion of the earphone (Jacobsen et al, para 0064: sensors are located on rigid portions of Jacobsen device as illustrated in the device 100 of fig. 1b which includes the sensors of fig. 10).
Re Claim 4, the combined teachings of Jacobsen et al and Hirano disclose the method according to claim 3, where the function of an earphone includes, volume control, media input control, directional play control, mute control, recording and phone control of the earphone (Jacobsen et al, para 0004: wireless headsets with gestures used to control said headset operation implying that the headset includes gesture sensors). Though the combined teachings of Jacobsen et al and Kerr et al do not specifically disclose all of the aforementioned earphone controls, it would have been obvious to modify an earphone system with touch controls such that the touch controls are able to control all controls of the earphone including but not limited to volume controls, media controls, directional controls, recording controls, mute controls etc for the purpose of enabling touch control with all possible earphone controls thus making the system user friendly.
Claim 6 has been analyzed and rejected according to claim 1, but fails to disclose wherein the sensor is within a tubular portion of the earphone, wherein the tubular portion has a length greater than its diameter; and associating the user gesture with controlling a function of the earphone. However, the Jacobsen et al reference discloses a headset device that includes a plurality of sensors (Jacobsen et al, para 0064: sensors are located on rigid portions of Jacobsen device as illustrated in the device 100 of fig. 1b which includes the sensors of fig. 10). Since the headset device of Jacobsen et al primary illustrates long tubular structures (Jacobsen et al, figs. 1b, 13), it would have been obvious to modify the Jacobsen et al device such it includes its plurality of sensors on one of the many long tubular structures where based on the illustration, the length of the tubular structures is greater than the diameter for the purpose of making the headset device conveniently accommodate a plurality of sensors.
Re Claim 7, the combined teachings of Jacobsen et al and Hirano disclose the method according to claim 6, but fail to explicitly disclose where the sensor is part of a behind the ear portion of the earphone. However, it would have been obvious to try to put the sensor at whatever location they desire around the user’s ear where the earphone transducers are located since the user’s head is only but so big giving one of ordinary skill the ability to try different sensor locations, including behind the user’s ear, to gain optimal sensor usage thus making the system more user friendly.
Claim 11 has been analyzed and rejected according to claims 1 & 6.
Re Claim 12, the combined teachings of Jacobsen et al and Hirano disclose the user interface control according to claim 11, where the sensor is a touch or proximity sensor (Jacobsen et al, para 0004: wireless headsets with gestures used to control said headset operation implying that the headset includes gesture sensors; wherein gesture sensors are inherently either touch sensors or proximity sensors)
Claim 14 has been analyzed and rejected according to claims 1, 4 & 6.
Claim 20 has been analyzed and rejected according to claim 1.

Claims 5, 8-9, 13 & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al, US Patent Pub. 20110187640 A1 and Hirano, US Patent Pub. 20170095165 A1, as applied to claim 4 above, in view of Kerr et al, US Patent Pub. 20100328224 A1.
Re Claim 5, the combined teachings of Jacobsen et al and Hirano disclose the method according to claim 4, but fail to explicitly disclose where the user gesture includes tapping the finger on a second portion of the sensor (Kerr et al, abstract: tapping is selected from the Markush claim language). It would have been obvious to modify the Jacobsen et al system to include a touch sensor as taught in Kerr et al for the purpose of being able to control the headphone with actual physical touches as well.
Re Claim 8, the combined teachings of Jacobsen et al and Hirano disclose the method according to claim 7, but fails to disclose where the gesture is squeezing and rotating along the outside of the sensor (Kerr et abstract: tap/squeeze and circular motion(rotate)). It would have been obvious to modify the Jacobsen et al system to include a touch sensor that includes being able to squeeze and rotate along outside of the sensor as taught in Kerr et al for the purpose of being able to control the headphone with actual physical touches as well.
Re Claim 9, the combined teachings of Jacobsen et al, Hirano and Kerr disclose the method according to claim 8, where rotating in one direction increases the volume while rotating in an opposite direction decreases the volume (Kerr et al, para 0062: volume control can be accomplished by the circular/rotating motion; wherein one direction naturally will increase the volume while the opposite circular/rotating direction will decrease the volume).
Re Claim 13, the combined teachings of Jacobsen et al and Hirano disclose the user interface control according to claim 12, but fail to disclose where the sensor includes smart skin. However, Kerr et al teaches the concept of a headphone with a touch sensor (Kerr et al, abstract: touch sensors inherently include smart skin interface). It would have been obvious to modify the Jacobsen et al system to include a touch sensor as taught in Kerr et al for the purpose of being able to control the headphone with actual physical touches as well.
Claims 15-16 have been analyzed and rejected according to claims 1 & 4-6.
Claim 17 has been analyzed and rejected according to claims 1 & 4-7.
Claim 18 has been analyzed and rejected according to claims 1 & 4-8.
Claim 19 has been analyzed and rejected according to claims 1 & 4-9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al, US Patent Pub. 20110187640 A1 and Hirano, US Patent Pub. 20170095165 A1, as applied to claim 7 above, in view of Mooring et al, US Patent Pub. 20100172522 A1.
Re Claim 10, the combined teachings of Jacobsen et al and Hirano disclose the method according to claim 7, but fail to explicitly disclose where the gesture is squeezing and sliding along the length of the sensor, where sliding in one direction increases volume and in the opposite direction decreases volume. However, Mooring et al teaches the concept of different touch patterns that could be used for touch sensor controls, where the touch patterns include touching and sliding fingers up/down or right/left (Mooring et al, para 0034). It would have been obvious to modify the combined teachings of Jacobsen et al and Hirano to include touch and finger sliding in a straight line for controls as taught in Mooring et al for the purpose of using a system where different type of controls could be set by a user thus making the system user friendly in that a user could chose a touch control easiest for them to remember.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651            					10/27/2022